Citation Nr: 1748754	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing.  A transcript of the hearing is of record.  The record was also held open for 60 days to allow for the submission of additional evidence.

The Board remanded the case for further development in March 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran does not have a right leg disorder that manifested in service or within one year of separation or that is otherwise related to his military service.


CONCLUSION OF LAW

A right leg disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws set forth above, the Board concludes that the Veteran is not entitled to service connection for a right leg disorder.

The Veteran stated in his August 2012 notice of disagreement that he injured his right leg while changing a tire while stationed at Fort Eustis in 1973.  He reported being hospitalized for approximately five days and placed on thirty days of limited duty.  In an October 2012 statement, he believed that the accident occurred in June or July 1973.  He also reported that he was hospitalized for one week with his leg in traction.  The Veteran reiterated his reports of the injury in a May 2013 statement.  

The Veteran also testified in August 2014 that his injury occurred in December 1973.  See August 2014 hearing transcript pg. 14.  He reported that he went to the hospital at the time of the incident, underwent X-rays, and was placed on "30 or 60 days light duty."  Id. at 5-6.  He testified that, after his injury, he had a limp "real bad" even though he remained in service.  Id. at 6.  The Veteran stated he went to a VA facility in Oklahoma City for medical treatment in 2010 where he underwent X-rays, had a crack in his hip from the tire ring injury, and was sent to rehabilitation.  Id. at 6-8, 10.  At the hearing, he also told the judge he had not sought any treatment for his right leg until 2010.  Id. at 13.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a right leg disorder.  Instead, in December 1973, he was seen for a thorn injury to his left leg from the prior Thanksgiving, a burn in late December, a culture, and surgery.  He also received treatment for cellulitis to the left leg in January 1974.  Moreover, his February 1974 separation examination found his lower extremities to be normal.  The Board further notes that numerous attempts to search for inpatient and clinical records pertaining to a right leg injury and disorder have yielded negative results, and in a July 2017 brief, the Veteran's representative acknowledged that the AOJ had complied with the prior remand directives to search for such records.

With regard to whether arthritis was shown during service or within one year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  There is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's lower extremities were reported to be normal on clinical examination at separation.  The evidence does not show that the Veteran had arthritis or any other right leg disorder at the time he separated from service.  Arthritis must be objectively confirmed by x-ray. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had arthritis within the first year after his separation from service or anytime thereafter.  Thus, the Veteran is not entitled to service connection on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a); Walker, 708 F.3d 1335 -37.  Therefore, chronicity is not established in service or within a year of separation.

Following the Veteran's military service, a May 1979 record indicates that the Veteran was admitted to a VA hospital for a fractured tibia.  There is no indication as to whether his right or left tibia was involved.

The Veteran was afforded a VA examination in April 2012 regarding his left leg; however, the examiner also examined his right leg at that time.  The examiner diagnosed him with a left knee sprain and a healed fracture of the left tibia or fibula region with a history of surgery.  There were no diagnoses pertaining to his right leg.

The Board does acknowledge the Veteran's assertions that he injured his right leg in service and has had symptoms since that time.  He is certainly competent to report his experience and symptoms both in service and following service.  While laypersons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno, 6 Vet. App. at 469; Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he sustained an injury and experienced right leg problems since service.  However, his assertions are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and upon examination, his lower extremities were documented as being normal on his February 1974 separation examination report.  As such, there is actually affirmative evidence showing that he did not have a right leg disorder at the time he separated from service.

The Board also finds it significant that the Veteran has reported back, hip, and left leg problems during the course of treatment, but made no mention of a right leg disorder, as he has alleged his back, hip, and right leg resulted from the same incident.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana, 24 Vet. App. at 440 (Lance, J., concurring) (citing FRE 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Additionally, a one-week stay with the leg in traction would ordinarily be expected to be within a hospital's records, as would the documentation of any profile in the service records.  

In addition, despite being examined in April 2012, there were no findings of a right leg disorder.

For the foregoing reasons, the Board finds that the history regarding the onset of a right leg disorder in service to be not credible.  Accordingly, the Board finds that a right leg disorder did not manifest in service.

In addition to the lack of evidence showing that a right leg disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of the claimed disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159 (c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that a right leg disorder has not been shown to be causally or etiologically to an event, disease, or injury in service.

The Board further notes that the evidence does not establish that the Veteran has a current right leg disability.  In this regard, the medical records are negative for any treatment or diagnosis of a right leg disorder other than a right hip disorder, which has been separately denied service connection and is not on appeal.  Moreover, as noted above, the April 2012 VA examiner also did not note any findings of a right leg disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 2014); Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a right leg disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


